Per curiam.
This disciplinary matter is before the Court on the Respondent Ricky D. Jones’ Petition for Voluntary Discipline in which he seeks a suspension of six months to one year with automatic reinstatement upon completion of the suspension for his admitted violation of Rule 1.15 (II) (b) of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. A violation of Rule 1.15 (II) (b) is punishable by disbarment. Jones also requests that this Court consider applying at least a part of the suspension retroactively to January 12, 2004, which he asserts was the day he stopped practicing law. The State Bar has filed a response recommending that this Court accept Jones’ petition and impose a suspension of 12 months.
In his petition, Jones admits that he used money from his law firm’s escrow account to pay on a promissory note for a courier and trucking services business owned by Jones and a friend. According to Jones, his friend, who managed the business, suffered various misfortunes unrelated to the business, fell into a deep depression, and could no longer operate the business. Consequently, the payments on the promissory note, which Jones had guaranteed, fell into arrears in the amount of $43,614.28, and Jones used money from the firm’s escrow account to pay the note. Jones’ law firm partner subsequently filed the underlying grievance and both Jones and his former law partners filed related lawsuits which have now been settled.
We have reviewed the record and agree with the State Bar that a 12-month suspension is appropriate. However, given the seriousness of the conduct in question, we conclude that it is appropriate to apply only six months of his suspension retroactively to January 12, 2004. In mitigation of discipline, we note that Jones has made full and complete restitution to his former firm, that he has fully cooperated with disciplinary authorities, that his actions caused no harm to any clients, that he has no prior disciplinary record, that he committed the disciplinary violation in an effort to help a friend in trouble, that he has used his practice for the good of his community for at least 17 years, and that he is deeply remorseful for his conduct. Accordingly, Jones hereby is suspended for twelve months from the date of this opinion, with six months of the suspension to apply retroactively to January 12, 2004, and with automatic reinstatement to occur upon completion of the suspension. Jones is reminded of his duties pursuant to Bar Rule 4-219 (c).

Twelve-month suspension.


All the Justices concur.

Beltran & Associates, Frank J. Beltran, Douglas V Chandler, for Jones.
William P. Smith III, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.